Title: From Thomas Jefferson to James Dinsmore, 18 October 1807
From: Jefferson, Thomas
To: Dinsmore, James


                        
                            Sir
                     
                            Washington Oct. 18. 07.
                        
                        I wrote to mr Jefferson, on my arrival here, to forward 1000 ℔ of lead to Monticello, and yesterday I
                            recieved a letter from him informing me he could find but 50. ℔ of lead in all Richmond, & for that they asked 1/. the
                            ℔ considering the price & difficulty of the article, I refer it to your consideration whether it will not be better to
                            have the weights cast here of iron, where they will be made of any dimensions & weight you will direct, with the utmost
                            exactness & dispatch. 1000 ℔ of lead will cost 167. D. and the same in cast iron will cost 50. D.     the iron weights at
                            Monticello, or such of them at least as cannot be used there, I will get the favor of you to send to Bedford by the waggon
                            when she goes there in the Spring. mr Barry left this yesterday for Monticello. accept my salutations & best
                            wishes
                        
                            Th: Jefferson
                     
                        
                    